DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on November 18, 2019 has been entered.  Claims 10, 13-14 and 16 have been amended.  Claim 17 has been canceled.  Claims 1-16 are pending in this application.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 6-7, 9 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. (US 2017/0297324).  
	Regarding claim 1, Wang discloses a printing screen (Fig. 5; [0031], e.g., a screen printing plate), comprising:
a frame (e.g., screen frame 11); 
a screen body fixed on the frame (e.g., a screen body 12, a film 133 fixed to the screen frame 11)3, wherein a pattern region of the screen body is provided with a plurality of via holes formed through the screen body (Figs 5 and 8; e.g., a plurality of via holes formed though the cross section  B-B’ of screen body 13), and the screen body is provided with a first surface and a 
areas of sections, located on the first surface, of the via holes are larger than areas of sections, located on the second surface, of the via holes in a direction parallel to the screen body (Fig. 8; [0044], e.g., the width of the upper-opening of the cross section B-B’ is greater than the width of the lower-opening of the cross section B-B', i.e., d2 >d4). 

Regarding claim 2, Wang further discloses the printing screen according to claim 1, wherein the via holes comprise holes shaped like prismatic frustums or holes shaped like circular truncated cones (Figs (a) and (b), e.g., prismatic frustum shapes). 

Regarding claim 6, Wang further discloses the printing screen according to claim 1, wherein the via holes comprise a plurality of sub-via holes in a direction from the first surface to the second surface, and the plurality of sub-via holes in a same via hole form a step shape (Fig. 12; [0048]-[0049]). 

Regarding claim 7, Wang further discloses the printing screen according to claim 6, wherein the screen body comprises at least two layers of sub-screen bodies; a pattern region of the sub-screen bodies is provided with a plurality of sub-via holes formed through the sub-screen bodies, and areas of the sections, parallel to the first surface, of the sub-via holes forming a same via hole sequentially decrease in the direction from the first surface to the second surface (Fig. 12; [0048]-[0049]).  



Regarding claim 13, Wang further discloses the printing screen according to claim 6 any one of claims 6, wherein a shapes of the sections, parallel to the first surface, of the via holes includes at least one of square, round or rectangle (see Fig. 11(a), e.g., a square shape).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0297324). 
	Regarding claim 3, Wang further discloses the printing screen according to claim 2, wherein an inclination angle of the via holes is in a range from 2-19 DEG ([0050], [0055]). 
	Wang does not specifically disclose wherein the angle is within a range of 45-67 DEG.
	However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to set the angle within a range of 45-67 since it has been held that discovering an optimum value of angle a result effective variable involves only routine skill in the art. lii re Boesch, Eli f.2d 272, 205 USPQ 215.


	Wang does not specifically disclose wherein the inclination angle is determined according to following formula: sin ϴ = d /h, where ϴ represents for the inclination angle, d represents for a thickness of the printing screen, and h represents for a slant height of the via holes.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the inclination angle ϴ in accordance with the following well known formula:  sin ϴ = d /h, where ϴ represents for the inclination angle, d represents for a thickness of the printing screen, and h represents for a slant height of the via holes because with two known variables, the relationship between the thickness of the printing screen, the slant height of the via holes and the inclination angle permits the determination of the third (unknown) variable.  

	Regarding claim 10, this claim is rejected under the same rationale as claim 3. 
	
	Regarding claim 11, Wang further discloses the printing screen according to claim 10, wherein thicknesses of the sub-via holes are same in the direction from the first surface to the second surface (Fig. 12; [0049], e.g., the thicknesses of the steps are substantially the same).     

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0297324) in view of TSUJIO (US 2021/0134868).  
 	Regarding claim 5, Wang further discloses the printing screen according to claim 3, wherein the via holes are the holes shaped like regular prismatic frustums (Fig. 11 (a); [0053], e.g., the via holes has a truncated pyramid shape) and the inclination angle is determined according to following formula: cot ϴ = wa /h 2, wherein ϴ represents for the inclination angle, w represents the unit length, h represents for a thickness of the printing screen, and the value range of a is 1-2µm (see [0055]).
	Wang does not specifically disclose wherein the via holes are the holes shaped like circular truncated cones, and the inclination angle is determined according to following formula:
sin ϴ = d /a, where ϴ represents for the inclination angle, d represents for a thickness of the printing screen, and a represents for a generatrix length of the via holes.
	However, TSUJIO discloses a substrate wherein via holes are the holes shaped like circular truncated cones (Fig. 20; [0288]-[0289], e.g., the through hole 83 may have a circular truncated cone shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of TSUJIO in the invention of Wang for configuring the via hole to have a circular truncated cone shape because a shape of a via hole is merely the matter of design choice since any suitable shape would performed equally well in performing screen printing.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the inclination angle ϴ in accordance with the following well known formula:  sin ϴ = d /a, where ϴ represents for the .  
	
8.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0297324) in view of Wang (US 2012/0034379, hereinafter referred as Wang “379”). 
	Regarding claim 8, Wang further discloses the printing screen according to claim 6, wherein a shape of the sub-via holes is a trapezoid (see Figs 11 and 12).
	Wang does not discloses wherein a shape of the sub-via holes is a right cylinder.
	However, Wang “379” discloses a tape mask wherein a shape of a via hole is a right cylinder (see Figs 1-4; [0012]-[0015], e.g., the through hole 21 is a right cylinder). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Wang “379” in the invention of Wang for configuring sub-via holes with a right cylinder so that printing ink on a substrate has the same dimension and configuration as the sub-via holes.  
	
9.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0297324) in view of Sebastian et al. (US 2017/0177108).  
	Regarding claim 14, Wang does not specifically disclose production method of a touch panel, comprising: forming touch electrodes in a touch region of a substrate, and forming outgoing lines electrically connected with the touch electrodes in a one-to-one correspondence way in a bezel region; enabling the second surface of the printing screen according to claim 1 to 
	However, Sebastian discloses a production method of a touch panel (Fig. 3A; [0019], [0051]-[0052], e.g., a production method of the touch panel 300), comprising: 
	forming touch electrodes in a touch region of a substrate (Figs 5-6; [002], e.g., forming the touch electrode (120, 220) in a touch region of substrate (110, 210)), and forming outgoing lines electrically connected with the touch electrodes in a one-to-one correspondence way in a bezel region ([0023], [0026], e.g., forming metal traces (131, 231) connected with the touch electrodes (110, 210) in a bezel region 341); 
	forming an organic polymeric layer in the bezel region by adopting a printing screen ([0019], [0065], e.g., organic polymeric layer 350 is formed via a screen printing); and 	
forming a corrosion-resistant layer covering the outgoing lines in the bezel region ([0017], [0069], e.g., forming a corrosion-resistant layer (185, 285) covering the metal traces (131, 231) in the bezel region). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sebastian in the invention of Wang for forming a touch panel and a corrosion-resistant layer covering metal lines in a bezel region so that the metal lines of the bezel region can be protected from corrosion.  Furthermore, it would have been obvious to one of ordinary skill in the art to form the corrosion-resistant layer on the metal lines by enabling the second surface of the printing screen to face the substrate because the corrosion-resistant layer can be formed using any suitable techniques such as screen printing. 


a substrate (Fig. 1; [0011], e.g., substrate 110);
touch electrodes, located in a touch region of the substrate (e.g., transparent conductive layer 120); 
outgoing lines, located in a bezel region of the substrate and electrically connected with the touch electrodes in a one-to-one correspondence way (e.g., a plurality of metal traces 130 are disposed on the bezel area 140 and in electrical communication with the transparent conductive layer 120); and 
a corrosion-resistant layer, located in the bezel region of the substrate (Figs 1-2; [0017], e.g., a corrosion resistant surface layer (185, 285) located in the bezel area 140/240);  
an orthographic projection of the corrosion-resistant layer on the substrate covering orthographic projections of the outgoing lines on the substrate (Figs 1-2; e.g., orthographic projections of the a corrosion resistant surface layer (185, 285) covers orthographic projections of the outgoing lines 13/230). 

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0297324) in view of Sebastian et al. (US 2017/0177108), and further in view of Shiromizu et al. (US 2005/0053892).  
	Regarding claim 15, Wang in view of Sebastian does not disclose the production method according to claim 14, wherein the forming a corrosion- resistant layer covering the outgoing lines in the bezel region by adopting the printing screen comprises: printing ink of which the 
	However, Shiromizu discloses forming a corrosion- resistant layer by using a material of which the viscosity is within a range of 2040 CPS-2760 CPS ([0041], e.g., the viscosity of the material used to form the corrosion resistant film is preferably in a range of 50-3000 cP, most preferably in a range of 2000 to 2500 cp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shiromizu in the invention of Wang in view of Sebastian for using a material of which the viscosity is within a range of 2040 CPS-2760 CPS to form a corrosion resistant film because the viscosity of the material can provide good adhesive properties as well as improve stability when used to form the corrosion resistant film. 
	
Allowable Subject Matter
11.	Claim 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the references cited in record disclose or suggest the printing screen according to claim 11, wherein the inclination angle is determined according to following formula: 
tanϴ = 2 ( n – 3/ 2 ) b/ X1 - X2 ; wherein 0 represents for the inclination angle, n represents for a total number of the sub-via holes in a same via hole, b represents for a thickness of one of the sub-via holes, X1 represents for a maximum value of side lengths of the section, vertical to the first surface, of the first sub- via hole in a same via hole in the direction that from first surface to the second surface, and X2 represents for a minimum value of the side lengths of the section, 
 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Araumi et al. (US 2008/0017053); Nakashima et al. (US 2011/0120326); and Abe (US 2009/0239091) are cited to teach a printing screen comprising a plurality of through-hole patterns.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/HONG ZHOU/Primary Examiner, Art Unit 2623